DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/015,530, filed 09/09/2020, claims domestic priority and is a CON of PCT/JP2019/000972 filed 01/15/2019.

Current Status
This communication is a first office action, non-final rejection based on the merits.  Claims 1-15 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1, 14, and 15, applicant used the phrase “measurement data items” (claim 1 line 14, claim 14 line 12, and claim 15 line 18).  Examiner is unclear is this is the same “measurement data items” claimed in claim 1 line 5, claim 14 line 12 and claim 15 line 18.  Examiner respectfully suggests the phrase “measurement data items” in claim 1 line 14, claim 14 line 12, and claim 15 line 18 should read “the measurement data items.”  However, it could be a different concept intended by the applicant, explanations are requested.  
	Claims 1, 14, and 15 have been examined based on the merits as best understood.

Regarding claims 2-13: claims 2-13 are rejected under 112(b) as they depend from independent claim 1 and do not rectify the defect of independent claim 1 regarding “measurement data items.”

Regarding claim 6:  claim 6 recites “a maximum value of the value obtained by dividing the generation capacity by the solar irradiance.”  This phrase is unclear is scope because it is unclear as to how this value would differ from the “value” previously recited in claim 6.  Does the applicant first generate a plurality of “values” and then take the maximum of those values?  Claim 6 does not recite doing so.   However, it could be a different concept intended by the applicant, explanations are requested.  
	Claim 6 has been examined based on the merits as best understood.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	An anomaly factor diagnosis apparatus, comprising: 
	an identifier configured to identify a first measurement data item corresponding to a first time point when an anomaly factor occurs in a power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point;
	a distribution generator configured to calculate a first distribution function representing a distribution of a feature value of the first measurement data item; and 
	an evaluator configured to calculate an evaluation value of possibility of occurrence of the anomaly factor in the power generation apparatus, based on the first distribution function, and measurement data items to be tested in the power generation apparatus.  

Claim 14 is copied below, with the limitations belonging to an abstract idea being underlined.
	An anomaly factor diagnosis method, comprising: 
	identifying a first measurement data item corresponding to a first time point when an anomaly factor occurs in a power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point; 
	calculating a first distribution function representing a distribution of a feature value of the first measurement data item; and 
	calculating an evaluation value of possibility of occurrence of the anomaly factor in the power generation apparatus, based on the first distribution function, and measurement data items to be tested in the power generation apparatus.  

Claim 15 is copied below, with the limitations belonging to an abstract idea being underlined.
comprising: 
	at least one power generation apparatus; and 
	an anomaly factor diagnosis apparatus provided for the at least one power generation apparatus, 
	where the anomaly factor diagnosis apparatus comprises: 
	an identifier configured to identify a first measurement data item corresponding to a first time point when an anomaly factor occurs in the power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point; 
	a distribution generator configured to calculate a first distribution function representing a distribution of a feature value of the first measurement data item; and 
	an evaluator configured to calculate an evaluation value of possibility of occurrence of the anomaly factor in the power generation apparatus, based on the first distribution function, and measurement data items to be tested in the power generation apparatus.  

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.

The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1, 14, and 15 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

	Dependent claims 2-13 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Granger et al., hereinafter Granger, U.S. Pub. No. 2018/0366979 A1 in view of Hattori Reiko, hereinafter Hattori, JP2017169321A.  A copy of JP2017169321A has been provided.  

  Regarding independent claim 1 Granger teaches:
	An anomaly factor diagnosis apparatus (Granger, ¶ 0015), comprising: 
	an identifier configured to identify a first measurement data item corresponding to a first time point when an anomaly factor occurs in a power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point (Granger, fig 1, ¶ 0022-¶ 0030:  Fig 1 depicts “an example of an electric power distribution system 50 that detect potential defects (anomalies) occurring in a power provider 52 (e.g., a power plant)” (¶ 0022) where “power provider 52 (e.g., a power plant)” reads on “power generation apparatus.”  Granger also teaches a “utility server 62 can include a defect detector 64 (anomaly detector) that receives measurement data from the data monitor 60 via the utility network 70” (¶ 0028) where “defect detector” reads on “identifier.”  Additionally, Granger teaches the “GUI 66 can provide a report request to the defect detector 64” (¶ 0030) where “the defect detector” can use statistical analysis to determine if there are any statistical outliers that “may be indicative of a defect (anomaly)” (¶ 0030).  Additionally, the user can “set a timeframe (period) for the report” (¶ 0029). Therefore Granger teaches a first measurement data item corresponding to a first time point when an anomaly factor occurs in a power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point” as the report would reveal the anomaly and the “first time point”); 
	a distribution generator configured to calculate a first distribution function representing a distribution of a feature value of the first measurement data item (Granger, fig 1, fig 2, ¶ 0030-
¶ 0031:  Granger teaches statistical analysis of the measurement data and a report based on this data (¶ 0030).  Granger also teaches “the defect detector 64 can include a module that determines normalized distribution for each set 56 of power sources 58” (¶ 0031).  Thereby teaching “a distribution generator configured to calculate a first distribution function representing a distribution of a [feature value] of the first measurement data item”); and 
	Hattori teaches:
	a feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that can not be improved” (Hattori ¶ 0018).
	Granger teaches:
	an evaluator configured to calculate an evaluation value of possibility of occurrence of the anomaly factor in the power generation apparatus, based on the first distribution function, and measurement data items to be tested in the power generation apparatus (Granger, fig 1, 
¶ 0030 –¶ 0033:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030).  The “defect detector” includes modules that determines “a Z-score”(¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where the “modules” included in the “defect detector” read on the “evaluator” and the statistical analysis of the “measurement data” discloses “the possibility of occurrence of the anomaly factor in the power generation apparatus”).

Regarding claim 2 Granger as modified teaches:
	the evaluator calculates a value of the first distribution function, based on a [feature value] of the measurement data items to be tested, and calculates the evaluation value based on the value of the first distribution function (Granger, fig 1, fig 4, ¶ 0030 –¶ 0033, ¶ 0093-¶ 0094:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030).  The “defect detector” includes modules that determines “a Z-score” (¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where “modules” included in the “defect detector” read on the “evaluator.”   Granger also teaches a report, as depicted in fig 4, which “include bar graph that lists the M number of combiners 116 (or some subset thereof) along with a percentage of a probability of defect as well as a variance in the percentage of a probability of defect” where the “bar graph” discloses the “the evaluation value based on the value of the first distribution function”).  
	Hattori teaches:
	a feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that can not be improved” (Hattori ¶ 0018).

  Regarding claim 3 Granger as modified teaches:
	the evaluator calculates the evaluation value, based on the value of the first distribution function, and a maximum value of the first distribution function (Granger, fig 4, ¶ 0093-¶ 0094:  Fig 4 depicts “Probability of Defect” along the ordinate (vertical axis) where 100% discloses the “maximum value of the first distribution function” and the bars for each of the combiners discloses the “value of the first distribution function”).  

Regarding claim 4 Granger  as modified teaches:
	the distribution generator generates the first distribution function in each of unit time slots, and 
	the evaluator calculates the evaluation value, based on the value of the first distribution function in each of the unit time slots (Granger, fig 4, ¶ 0029-¶ 0032, ¶ 0093-¶ 0094:  Fig 4 depicts “a screenshot 250 that outputs two versions of a report” (¶ 0094) where the “data manager 134 can generate the report for the GUI 131 as a response to the report request” (¶ 0093) thereby disclosing  “the first distribution function in each of the unit time slots”  as the “report request” can “set the timeframe (period) for the report” (¶ 0029)).  

Regarding claim 8 Granger as modified teaches:
	the identifier identifies the first measurement data item satisfying a condition based on at least one of a solar irradiance, a time point, a culmination altitude, and a generation capacity (Granger, ¶ 0025-¶ 0028:  Granger teaches a “utility server 62 can include a defect detector 64 (anomaly detector) that receives measurement data from the data monitor 60 via the utility network 70” (¶ 0028) where “defect detector” reads on “identifier.” Granger also teaches “the measurement data can include a Key Performance Indicator (KPI), such as a measured output current, voltage, power output, vibration, sound amplitude, wind speed, pressure, flow rate and/or a heat sink temperature associated with each of the L number of sets 56 of power sources 58” (¶ 0025).  The specification teaches “The measurement data includes, for example, measurement time points, solar irradiances, air temperatures, “PCS_IDS” (identifiers of PCSs), DC voltages, DC currents, and DC powers (generation capacity)” (page 6 line 3-6).  Therefore Granger teaches “the first measurement data item satisfying a condition based on at least one of a solar irradiance, a time point, a culmination altitude, and a generation capacity” as Granger teaches “a measured output current, voltage, power output” which reads on “a generation capacity”), and 	
	the distribution generator generates the first distribution function, based on the identified first measurement data.  (Granger, fig 1, fig 2, ¶ 0030-¶ 0031:  Granger teaches statistical analysis of the measurement data and a report based on this data (¶ 0030).  Granger also teaches “the defect detector 64 can include a module that determines normalized distribution for each set 56 of power sources 58” (¶ 0031).  Thereby teaching “the distribution generator generates the first distribution function, based on the identified first measurement data”).   

Regarding claim 12 Granger as modified teaches:
	an output device (Granger, fig 1, fig 2, ¶ 0028:  Granger teaches “the utility server 62 can also include a graphical user interface (GUI)” which reads on “an output device”), 
	wherein the evaluator calculates the evaluation value, for each of a plurality of the power generation apparatuses or on each day (Granger, fig 1, fig 4,¶ 0006, ¶ 0029-¶ 0030:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report” (¶ 0030). Granger also teaches the “GUI 66 can allow a user to request generation of a report (e.g., an operational report) for the power provider 52” where the user can request a “timeframe (period) for the report and/or set the criteria” (¶ 0029) thereby teaching “the evaluator calculates the evaluation value, for each of a plurality of the power generation apparatuses or on each day” where “the defect detector” reads on the “evaluator” and the “power provider can include a plurality of power sources that are each operating in parallel” (¶ 0006) thereby teaching “a plurality of the power generation apparatuses”), and 
	the output device generates output information for displaying the evaluation values sorted in a descending order or an ascending order (Granger, fig 2, fig 4, ¶ 0011, ¶ 0093-¶ 0094:  Granger teaches “Fig 4 illustrates a screenshot of an output of a report characterizing the operational performance of a power provider” (¶ 0011) where the ordinate is in ascending order of “probability of defect” and the abscissa is in ascending order of “combiners 116” (¶ 0093) thereby teaching  “the output device generates output information for displaying the evaluation values sorted in a descending order or an ascending order”).

Regarding claim 13 Granger as modified teaches:
	a display device configured to display the output information (Granger, fig 1, ¶ 0034:  Granger teaches “The GUI 66 can output the report to the user” (¶ 0034) where the GUI reads on the “display device.”  Therefore Granger teaches “a display device configured to display the output information”).  

Regarding independent claim 14 Granger teaches:
	An anomaly factor diagnosis method (Granger, ¶ 0015), comprising: 
	identifying a first measurement data item corresponding to a first time point when an anomaly factor occurs in a power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point (Granger, fig 1, ¶ 0022-¶ 0030:  Fig 1 depicts “an example of an electric power distribution system 50 that detect potential defects (anomalies) occurring in a power provider 52 (e.g., a power plant)” (¶ 0022) where “power provider 52 (e.g., a power plant)” reads on “power generation apparatus.”   Additionally, Granger teaches the “GUI 66 can provide a report request to the defect detector 64” (¶ 0030) where “the defect detector” can use statistical analysis to determine if there are any statistical outliers that “may be indicative of a defect (anomaly)” (¶ 0030).  Additionally, the user can “set a timeframe (period) for the report” 
(¶ 0029). Therefore Granger teaches a first measurement data item corresponding to a first time point when an anomaly factor occurs in a power generation apparatus, among measurement data as the report would reveal the anomaly and the “first time point”); 
	calculating a first distribution function representing a distribution of a [feature value] of the first measurement data item (Granger, fig 1, fig 2, ¶ 0030-¶ 0031:  Granger teaches statistical analysis of the measurement data and a report based on this data (¶ 0030).  Granger also teaches “the defect detector 64 can include a module that determines normalized distribution for each set 56 of power sources 58” (¶ 0031).  Thereby teaching “calculating a first distribution function representing a distribution of a [feature value] of the first measurement data item”); and 
	Hattori teaches:
	a feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that can not be improved” (Hattori ¶ 0018).
Granger teaches:
	calculating an evaluation value of possibility of occurrence of the anomaly factor in the power generation apparatus, based on the first distribution function, and measurement data items to be tested in the power generation apparatus (Granger, fig 1, ¶ 0030 –¶ 0033:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030).  The “defect detector” includes modules that determines “a Z-score” (¶ 0030), “normalized distribution” (¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources and the statistical analysis of the “measurement data” discloses “the possibility of occurrence of the anomaly factor in the power generation apparatus”).

Regarding independent claim 15 Granger teaches:
	An anomaly factor diagnosis system comprising: 
	at least one power generation apparatus; and 
	an anomaly factor diagnosis apparatus provided for the at least one power generation apparatus (Granger, ¶ 0015:  Granger teaches this “disclosure relates to systems and methods for detecting potential defects (anomalies) in a power provider” (¶ 0015) thereby teaching “An anomaly factor diagnosis system,” “at least one power generation apparatus” as “power provider” reads on “power generation apparatus,” and “an anomaly factor diagnosis apparatus provided for the at least one power generation apparatus”), 

	an identifier configured to identify a first measurement data item corresponding to a first time point when an anomaly factor occurs in the power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point  (Granger, fig 1, ¶ 0022-¶ 0030:  Fig 1 depicts “an example of an electric power distribution system 50 that detect potential defects (anomalies) occurring in a power provider 52 (e.g., a power plant)” (¶ 0022) where “power provider 52 (e.g., a power plant)” reads on “power generation apparatus.”  Granger also teaches a “utility server 62 can include a defect detector 64 (anomaly detector) that receives measurement data from the data monitor 60 via the utility network 70” (¶ 0028) where “defect detector” reads on “identifier.”  Additionally, Granger teaches the “GUI 66 can provide a report request to the defect detector 64” (¶ 0030) where “the defect detector” can use statistical analysis to determine if there are any statistical outliers that “may be indicative of a defect (anomaly)” (¶ 0030).  Additionally, the user can “set a timeframe (period) for the report” (¶ 0029). Therefore Granger teaches a first measurement data item corresponding to a first time point when an anomaly factor occurs in a power generation apparatus, among measurement data items in the power generation apparatus, based on anomaly factor occurrence data identifying the first time point” as the report would reveal the anomaly and the “first time point”); 
	a distribution generator configured to calculate a first distribution function representing a distribution of a [feature value] of the first measurement data item (Granger, fig 1, fig 2, ¶ 0030-
¶ 0031:  Granger teaches statistical analysis of the measurement data and a report based on this data (¶ 0030).  Granger also teaches “the defect detector 64 can include a module that determines normalized distribution for each set 56 of power sources 58” (¶ 0031).  Thereby teaching “a distribution generator configured to calculate a first distribution function representing a distribution of a [feature value] of the first measurement data item”); and 
	Hattori teaches:
	a feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that can not be improved” (Hattori ¶ 0018).
	Granger teaches:
	an evaluator configured to calculate an evaluation value of possibility of occurrence of the anomaly factor in the power generation apparatus, based on the first distribution function, and measurement data items to be tested in the power generation apparatus (Granger, fig 1, 
¶ 0030 –¶ 0033:  Granger teaches the “defect detector 64 can employ statistical analysis on the measurement data received from the data monitor 60 to generate the requested report.  The statistical analysis can be employed to determine if the operational performance (characterized in the measurement data) indicates that a given set 56 of the power sources 58 is operating as statistical outliers, which may be indicative of a defect (anomaly)” (¶ 0030).  The “defect detector” includes modules that determines “a Z-score” (¶ 0030), “normalized distribution” 
(¶ 0031), and “a Mahalanobis distance” (¶ 0032) for each group of power sources where the “modules” included in the “defect detector” read on the “evaluator” and the statistical analysis of the “measurement data” discloses “the possibility of occurrence of the anomaly factor in the power generation apparatus”).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Granger as modified as applied to claim 4 above, and further in view of Kim et al., hereinafter Kim, U.S. Pub. No. 2021/0140851 A1, in further view of Hattori Reiko, hereinafter Hattori, JP2017169321A.
	
Regarding claim 5 Granger as modified does not teach:
	the identifier identifies a second measurement data item corresponding to a second time point when the anomaly factor does not occur,
	the distribution generator generates a second distribution function representing a distribution of a feature value of the second measurement data item in each of the unit time slots, and 
	the evaluator determines whether or not the first distribution function and the second distribution function satisfy a separation condition of distribution in each of the unit time slots, and calculates the evaluation value, based only on the value of the first distribution function in the unit time slot satisfying the separation condition.
Kim teaches:
	the identifier identifies a second measurement data item corresponding to a second time point when the anomaly factor does not occur (Kim, fig 7, ¶ 0012-¶ 0013, ¶ 0067-¶ 0080:  Kim teaches “the probability distribution chart of the two classes of data in different situations” 
(¶ 0067, fig. 7) where the “two classes of data” includes “normal-state data” (¶ 0012) thereby disclosing “a second measurement data item corresponding to a second time point when the anomaly factor does not occur”), 
	the distribution generator generates a second distribution function representing a distribution of a [feature value] of the second measurement data item in each of the unit time slots (Kim, fig 7, ¶ 0023, ¶ 0067:  Fig 7 depicts “the probability distribution chart of the two classes of data in different situations” (¶ 0067) thereby disclosing “a second distribution function representing a distribution of a [feature value] of the second measurement data item.”  Additionally fig 7 depicts the probability distribution in “different situations” (¶ 0023) thereby disclosing “each of the unit time slots”), and 
	Hattori teaches:
	a feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”)

	Kim teaches:
	the evaluator determines whether or not the first distribution function and the second distribution function satisfy a separation condition of distribution in each of the unit time slots, and calculates the evaluation value, based only on the value of the first distribution function in the unit time slot satisfying the separation condition (Kim, fig 1, fig 7, ¶ 0012-¶ 0013, ¶ 0067-¶ 0081:  Kim teaches “KLD techniques, FDR techniques and PDS techniques” where “This type of techniques is the criteria for data classification ability, which designates a high level of classification ability without overlapping parts as 1 and a non-capability of classification with full overlapping parts as 0 by quantifying the overlapped part from the probability distribution chart of the two classes of the data” (¶ 0067) thereby disclosing determining “whether or not the first distribution function and the second distribution function satisfy a separation condition of distribution in each of the unit time slots.”  Kim also teaches “the failure diagnosis unit 40 is an automatic diagnostic module that diagnoses whether the power generation system to be diagnosed has a failure and the failure type based on the pattern of the classified characteristic factors” (¶ 0080) by “calculating and diagnosing the failure type (Anomaly Probability)” 
(¶ 0081) thereby disclosing “calculates the evaluation value, based only on the value of the first distribution function in the unit time slot satisfying the separation condition” where “classified characteristic factors” include “satisfying the separation condition”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detector as disclosed by Granger by including the distribution of normal data as taught by Kim in order to provide a system using KLD, FDR, and PDS techniques which have “the advantage of averaging each case to compare among individual characteristic factors” (Kim, ¶ 0067).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Granger as modified as applied to claim 1 above, and in further view of Hattori Reiko, hereinafter Hattori, JP2017169321A, in further view of Gostein et al., hereinafter Gostein, U.S. Pub. No. 2019/0273466 A1.

Regarding claim 6 Granger as modified does not teach:
	the feature value is a ratio between a value obtained by dividing a generation capacity by a solar irradiance, and a maximum value of the value obtained by dividing the generation capacity by the solar irradiance. 
	Hattori teaches:
 	the feature value is a ratio between a value obtained by dividing a generation capacity by a solar irradiance, and a maximum value of the value obtained by dividing the generation capacity by the solar irradiance (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value.”  The “actually measured power generation amount” correlates to the recited “solar irradiance” and the “estimated power generation amount” correlates to the recited “generation capacity.”
	Gostein teaches representing PV power output as a ratio between measured output power and measured maximum output power (¶ 0043).  It would have been obvious to represent the power output in such a manner as a known design choice.     
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that can not be improved” (Hattori ¶ 0018).

Claims 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Granger as modified as applied to claim 1 above, and further in view of Inuduka Tatsuki et at., hereinafter Inuduka, WO2015079554A1.  (A copy of WO2015079554A1 has been provided).  

Regarding claim 7 Granger as modified does not teach:

	a correction processor configured to correct the simulation data, 
	wherein the correction processor generates a correction function of the simulation data reducing a difference between the simulation data and a second measurement data item, based on the second measurement data item corresponding to a second time point when the anomaly factor does not occur, and on the simulation data corresponding to the second time point, 
	the correction processor corrects the simulation data corresponding to a third time point when the anomaly factor occurs at least in simulation of the power generation apparatus, based on the correction function, and 
	the distribution generator generates the first distribution function, based on a feature value of the corrected simulation data.  
	Inuduka teaches:
	simulation data on power generation of the power generation apparatus (Inuduka, Abstract); and 
	a correction processor configured to correct the simulation data (Inuduka, 5th page 5th paragraph:  Inuduka teaches “when there is observation error and system error (simulator data error), the target setting for correcting the parameters of the simulator is stochastically performed” (5th page 5th paragraph)), 
	wherein the correction processor generates a correction function of the simulation data reducing a difference between the simulation data and a second measurement data item, based on the second measurement data item corresponding to a second time point when the anomaly factor does not occur, and on the simulation data corresponding to the second time point, 
(Inuduka, fig 1, fig 2, 5th page 5th paragraph, 6th page 2nd – 10th paragraph:  Inuduka teaches “a signal corresponding to the difference (difference) between the sensor measurement data and the simulation data is output to the parameter correction unit 140 (Fig 1)” (6th page 5th paragraph).   Inuduka also teaches “when there is observation error and system error (simulator data error), the target setting for correcting the parameters of the simulator is stochastically performed” (5th page 5th paragraph) where “error” reads on “anomaly.”  Therefore Inuduka teaches generating “a correction function of the simulation data” “corresponding to a second time point when the anomaly factor does not occur” and “corresponding to a third time point when the anomaly factor occurs at least in simulation of the power generation apparatus” as “when there is observation error and system error” discloses a time point where an “observation error and system error” do not occur.  Additionally Inuduka teaches “the result of the flow calculation (simulation) executed again is compared with the sensor measurement data to determine whether the difference is within a predetermined range (convergence), exceeds a predetermined range (unconvergence)… In the case of ‘unconvergence’, the process returns to step S205, and the computation from step S205 is repeated” (6th page 8th paragraph) thereby teaching “generates a correction function of the simulation data reducing a difference between the simulation data and a second measurement data item”), and 
	the distribution generator generates the first distribution function, based on a [feature value] of the corrected simulation data (Inuduka 5th page 3rd paragraph:  Inuduka teaches “the parameters of the simulator are modified so as to realize the target probability distribution obtained by the maximum likelihood state value calculation unit 130” (5th page 3rd paragraph) thereby teaching “the distribution generator generates the first distribution function, based on a [feature value] of the corrected simulation data”)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the simulation data as taught by Inuduka in order to provide “a power system state estimation apparatus that improves the power quality of the power system and reduces the cost associated with the stabilization control” (Inuduka 2nd page 3rd paragraph).  
	Hattori teaches:
	a feature value  (Hattori, fig 8, ¶ 0032:  Hattori teaches a “factor estimating apparatus” which calculates “a power generation achievement rate indicating a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” 
(¶ 0032), where “a ratio of the actually measured power generation amount to an estimated power generation amount showing an expected power generation amount for each predetermined time period of the target date” discloses a “feature value”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the feature value as taught by Hattori in order to provide a system for estimating a factor of abnormality by “accurately estimating (sp) such unnecessary (or impossible) factors that are unnecessary (or impossible) to be performed artificially, it is possible to avoid wastefully assigning personnel to incidents that can not be improved” (Hattori ¶ 0018).

Regarding claim 9 Granger as modified does not teach:
	the correction processor identifies the simulation data satisfying a condition based on at least one of a solar irradiance, a time point, a culmination altitude, and a generation capacity among the simulation data items corresponding to the second time point, and generates the correction function, through use of the identified simulation data.  
	Inuduka teaches:
	the correction processor identifies the simulation data satisfying a condition based on at least one of a solar irradiance, a time point, a culmination altitude, and a generation capacity among the simulation data items corresponding to the second time point, and generates the correction function, through use of the identified simulation data (Inuduka, fig 1 4th page 7th paragraph:  Inuduka teaches “the power grid simulator 121” is “based on various parameters related to the electric grid set by the parameter setting section 125 and input of sensor measurement data, a real time Simulate calculation (simulation operation, simulation) by operation” (4th page 7th paragraph) where the “various parameters are line/device characteristics, load data, power generation amount data, time, and the like” (4th page 7th paragraph) thereby teaching “the correction processor identifies the simulation data satisfying a condition based on at least one of a solar irradiance, a time point, a culmination altitude, and a generation capacity among the simulation data items corresponding to the second time point, and generates the correction function, through use of the identified simulation data”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the simulation data as taught by Inuduka in order to provide “a power nd page 3rd paragraph).  

Regarding claim 10 Granger as modified teaches:
	the apparatus receives instruction data by a user from a user interface (Granger, ¶ 0029:  Granger teaches that a “GUI 66 can allow a user to request generation of a report” where “the user can employ the GUI 66 to set a timeframe (period) for the report and/or set the criteria for the report” (¶ 0029) therefore Granger’s apparatus can receive “instruction data by a user from a user interface”),	
	Granger as modified does not teach:
	performs a process of the correction processor when the instruction data indicates use of the simulation data, and does not perform the process of the correction processor when the instruction data does not indicate use of the simulation data. 
	Inuduka teaches:
	performs a process of the correction processor when the instruction data indicates use of the simulation data, and does not perform the process of the correction processor when the instruction data does not indicate use of the simulation data (Inuduka, fig 1, 5th page 2nd - 3rd paragraph:  Inuduka teaches the “parameter correcting unit 140 outputs a signal for changing various parameters in the power system simulator 121 based on the difference information at the output of the maximum likelihood state value calculating unit 130” (5th page 3rd paragraph).  Inuduka also teaches in “the maximum likelihood state value calculation unit 130, the output of the power system measurement unit 110 and the output of the simulator unit 120 are subjected to comparison processing” (5th page 2nd paragraph) as “simulation data” is part of the input into “state value calculating unit 130” to determine a “difference” the “Parameter correcting unit 140” would not “perform the process of the correction processor when the instruction data does not indicate use of the simulation data” where the “output of the simulator unit 120” and the “output of the power system measuring unit 110” reads on “instruction data”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including the simulation data as taught by Inuduka in order to provide “a power system state estimation apparatus that improves the power quality of the power system and reduces the cost associated with the stabilization control” (Inuduka 2nd page 3rd paragraph).  

Regarding claim 11 Granger as modified does not teach:
	an output device configured to generate output information for displaying the simulation data corrected by the correction processor.  
	Inuduka teaches:
	an output device configured to generate output information for displaying the simulation data corrected by the correction processor (Inuduka, fig 4, fig 13, 3rd page 1st paragraph:  Inuduka teaches Fig 4 is a diagram showing a configuration of a state estimating apparatus of a power system of the present invention having a GUI” (3rd page 1st paragraph) thereby teaching  “output device configured to generate output information for displaying the simulation data corrected by the correction processor”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the defect detection system as disclosed by Granger by including displaying the simulation data as taught by Inuduka in order to provide “a nd page 3rd paragraph).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujimoto et al., U.S. Pub. No. 2017/0025997 A1 teaches analyzing a power generation system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        
/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865